                     IN THE UNITED ST ATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMRO ELANSARI,
    Plaintiff,

       v.                                             CIVIL ACTION N0.19-CV-3003

TINDER, INC., et al,
     Defendants.

                                              ORDER
                             It-
       AND NOW, this     /fr;~ of July, 2019, upon consideration of Plaintiff Amro Elansari's
Motion to Proceed In Forma Pauperis (ECF No. 1), and his prose Complaint (ECF No. 2) it is

ORDERED that:

       1. Leave to proceed informa pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2. The Complaint is DEEMED filed.

       3. The Complaint is DISMISSED without prejudice for the reasons in the Court's

Memorandum. Elansari is not given leave to file an amended complaint in this case because

amendment would be futile. However, the dismissal of this case is without prejudice to Elansari

filing his claims against Tinder in state court or filing a new class action through counsel.

       4. The Clerk of Court shall CLOSE this case.

                                              BY THE COURT:



                                              PETRESE B. TUCKER, J.
